DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. (U.S. Patent Application Publication 2010/0079683) in view of Tadamasa et al. (JP 2012-26853).
Regarding claims 1, 4, 7, 10, Kobori et al. disclose (Figs.1-2) a method and a Time-of-Flight (ToF) ranging device, comprising: a signal processor (37); a light emitter (7), coupled to the signal processor, and configured to sequentially emit a 5plurality of Intense Pulsed Lights (laser pulses; [0069]) to a sensing target (10); and a light sensor (8), coupled to the signal processor, and configured to sequentially receive the plurality of IPLs reflected by the sensing target to correspondingly output a plurality of pixel voltage signals (output of 8), wherein the signal processor generates a plurality of read-out voltage signals 10(detect) according to the plurality of pixel voltage signals, and the signal processor compares the plurality of read-out voltage signals with a plurality of count signals (count) to obtain a plurality of count values (count(n)), and the signal processor determines a distance (d_h or d_m or d_l) between the ToF ranging device and the sensing target.  Kobori et al. further disclose (Fig. 1) a clock (2) and a counter (4) to generate a plurality of count signals as claimed.   Kobori et al. do not disclose the signal processor calculates an average value of the plurality of count values and determining a distance based on the average value.  Tadamasa et al. teach ([0003]) averaging the count results to obtain a distance.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide an average of the counts in the apparatus of Kobori et al. in view of Tadamasa et al. to increase measurement accuracy as taught and predictable. 
Regarding claims 6 and 12, Kobori et al. and Tadamasa et al. disclose the claimed invention as set forth above.  Kobori et al. and Tadamasa et al. do not disclose spread spectrum clocks.  However, spread spectrum clocks are notoriously well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide spread spectrum clocks in the apparatus and method of Kobori et al. in view of Tadamasa et al. to reduce electromagnetic interference as known and predictable.
Regarding claims 5 and 11, Kobori et al. and Tadamasa et al. disclose the claimed invention as set forth above.  Kobori et al. and Tadamasa et al. do not disclose a clock generating time variant delay signals.  However, clocks having time varying delays are notoriously well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such time varying delay clock signals in the apparatus and method of Kobori et al. in view of Tadamasa et al. to obtain a plurality of different clocks as known and predictable.
Allowable Subject Matter
Claims 2, 3, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878